Chain, J.
This is an application for a certificate, under subdivision 2 of section 1409 of the Greater Hew York charter, that it is reasonable that the charge against the defendant should he prosecuted by indictment. The certificate is applied for for the purpose of divesting the Court of General Sessions of jurisdiction to hear and determine the charge against the defendant. The defendant is charged with the commission of a misdemeanor, to wit, a violation of section 289 of the Penal Code. The defendant is an officer of the municipal police force. As such he took, upon his appointment, the constitutional oath to refrain from violating the laws of the State of Hew York; and 9 conviction upon the charge might result in the forfeiture of *362his position in the police department. As a police officer he will become entitled, in certain contingencies, to payments from the police pension fund. The consequences of a conviction, therefore, in his ease are exceptional. It is, moreover, a matter of public interest that the trial of a police officer upon a charge as serious as that made against the defendant should be attended with that publicity which attaches to cases tried in this court 'before a jury.
The other features of the case, moreover, bring it within the recent decision of Judge Swan in the case of The People v. Frederick N. Goldsmith. The granting of the certificate appears reasonable within the decision of People v. Butts (121 App. Div. 226), and People v. Rosenberg (59 Misc. Rep. 342).
Application granted.